Citation Nr: 0922865	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  09-16 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an initial, compensable rating for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2008 rating decision in which the RO denied the 
Veteran's claim for service connection for right ear hearing 
loss and granted service connection and assigned an initial, 
noncompensable rating for left ear hearing loss, effective 
September 19, 2007.  In July 2008, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in September 2008, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 2009.  

In June 2009, the Vice Chairman of the Board granted a motion 
to advance this appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2008).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for left 
ear hearing loss, the Board has characterized this issue on 
appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board's decision on the matter of service connection for 
right ear hearing loss is set forth below.  The claim for an 
initial, compensable rating for left ear hearing loss is 
addressed in the remand following the order; this matter is 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  The RO will notify the Veteran when 
further action, on his part, is required.  



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Although no specific incident of acoustic trauma is 
reflected in the Veteran's service treatment records, the 
Veteran has asserted in-service noise exposure, including 
gunfire.  

3.  The Veteran currently has right ear hearing loss to an 
extent recognized as a disability for VA purposes, and the 
competent medical evidence attributes the Veteran's current 
right ear sensorineural hearing loss, at least in part, to 
in-service noise exposure.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for right ear sensorineural 
hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for right ear hearing loss, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current right ear hearing loss 
is due to noise exposure during service.  Specifically, he 
has reported that, while sitting under a twin mount, it was 
fired without warning, and he was deaf for about three days.  
He has added that he did not say anything regarding his 
deafness in service, for fear of being discharged.  In a 
January 2008 statement, the Veteran added that he was exposed 
to gunnery practice in Virginia Beach, as well as gun fire 
and air raids and explosions on D-Day.  

Initially, the Board notes that the Veteran's service 
treatment records reflect no complaints, findings, or 
diagnoses of hearing loss.  The Veteran's January 1946 
separation examination report indicates no ear disease or 
defects, with hearing 15/15 for whispered voice.

However, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Records of VA treatment from October 1998 to July 2007 
reflect complaints regarding and findings of hearing loss.  
The Veteran was afforded a VA audiological evaluation in 
October 2007.  The audiologist noted that the Veteran's VA 
file revealed relatively flat severe to profound mixed 
hearing loss in the right ear in June 1999; flat, moderately 
severe mixed hearing loss in the right ear in August 2001; 
severe/profound mixed loss in the right ear in November 2003; 
and severe to profound mixed loss in the right ear in May 
2007.  The Veteran described his military noise exposure, 
including gunfire and cannon fire.  He reported being in D-
Day in Paris and being exposed to guns and explosives.  He 
added that he had occupational noise exposure as a streetcar 
driver, as he was exposed to the loud sounds of the 
streetcar, but denied recreational noise exposure.  The 
Veteran reported that he had a history of ear surgery, 
specifically, a right ear mastoidectomy as a child.  On 
audiological testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
90
105+
105

The Veteran's speech recognition score using the Maryland CNC 
Word List was 54 percent in the right ear.  The diagnosis in 
regard to the right ear was severe sloping to profound 
conductive hearing loss.  The audiologist commented that a 
medical opinion could not be rendered due to lack of the 
claims file; however, once the claims file was provided, she 
would comment on the possible etiology of hearing loss.  In a 
December 2007 addendum, the audiologist who evaluated the 
Veteran in October 2007 acknowledged review of the claims 
file, noted that a Naval Reserve examination indicated 
hearing at 15/15 in both ears, and an October 1998 VA hearing 
test revealed a severe hearing loss in the right ear, with a 
conductive component noted.  She again listed the findings in 
regard to the right ear during treatment in June 1999, August 
2001, November 2003, and May 2007.  She did not, however, 
render an opinion regarding possible etiology of hearing 
loss.  

The Veteran underwent a VA ear, nose, and throat examination 
in May 2008.  The physician acknowledged review of the claims 
file and the past medical records.  The Veteran described 
incidents of in-service noise exposure, including a double 
mount gun being fired above his head in service, resulting in 
deafness for four or five days.  He also reported that he was 
involved in the D-Day landing, and was exposed to loud 
gunfire, and added that there was an incident when a bomb 
struck close to his ship and he was tossed to the floor.  The 
Veteran indicated that he noticed his hearing loss shortly 
after he left service, and it had progressed over time.  He 
added that, after service, he worked as the driver of a 
streetcar, and then with a cereal company.  He denied 
professional or recreational noise exposure during these 
jobs. The physician noted that the Veteran's past medical 
history was significant for right ear infection as child, 
which required right mastoidectomy.  The Veteran denied 
recent ear infections or further ear operations.  

On examination, there was evidence of a mastoidectomy in the 
right ear, with postauricular depression consistent with the 
mastoidectomy.  The physician reviewed the results of the 
October 2007 audiological evaluation.  The diagnoses were 
right mixed hearing loss, left primarily sensorineural 
hearing loss, and status post right mastoidectomy as a child.  
The physician opined that it was more likely than not that 
the etiology of the Veteran's left ear sensorineural hearing 
loss was service-related military noise exposure, due to the 
extent of noise he was exposed to in service, including the 
episode where he went deaf for four or five days after the 
firing of heavy guns.  The physician added that the proximity 
of the onset of the Veteran's hearing loss throughout his 
military career made it more likely than not that the 
military noise exposure was the cause for the hearing loss.  
Regarding right ear hearing loss, the physician opined that 
the hearing loss had two etiologies.  The physician indicated 
that the conductive component of the right mixed hearing loss 
was caused by the mastoidectomy, which the Veteran had as a 
child and was not related to his military career.  The 
physician went on to state that the sensorineural component 
of the right mixed hearing loss had two etiologies; one being 
the mastoidectomy and ear infection as a child, and the other 
being service-related noise exposure, the rationale being the 
same as that regarding the left ear.  

In June 2008, the Veteran underwent another VA audiological 
evaluation, performed by the same audiologist who evaluated 
him in October 2007.  On audiological testing, pure tone 
thresholds, in decibels, were the same as in October 2007.  
The diagnosis in regard to the right ear was severe sloping 
to profound conductive hearing loss.  Regarding the etiology 
of hearing loss, the audiologist commented that, given the 
type of hearing loss, she would defer opinion to the ear, 
nose, and throat physician.  She then summarized the opinion 
provided by the physician who examined the Veteran in May 
2008.  

The October 2007 and June 2008 audiological testing results 
clearly establish hearing loss disability in the right ear as 
defined in 38 C.F.R. § 3.385.  The question remains, however, 
as to whether there exists a medical nexus between such 
hearing loss disability and service.

While the Veteran's service treatment records do not document 
the occurrence of, or treatment for, any specific incidence 
of acoustic trauma, the Veteran is competent to assert the 
occurrence of in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  
Moreover, the Board notes that the Veteran's records reflect 
that he served on the USS Winslow during World War II.  Given 
the circumstances of the Veteran's service, the Board finds 
that he was likely exposed to some, and possibly significant, 
noise exposure in service from the firing of weapons.  Thus, 
although there is no objective evidence to support a specific 
incident of acoustic trauma in service, the Board accepts the 
Veteran's assertions of in-service noise exposure as credible 
and consistent with the circumstances of his service.  See 38 
U.S.C.A. § 1154.  

As regards right ear hearing loss, the only medical opinion 
on the question of medical nexus is the May 2008 opinion of 
the VA examiner.  

The physician who examined the Veteran in May 2008 attributed 
his right ear sensorineural hearing loss to two causes:  (1) 
his childhood mastoidectomy and ear infection and (2) in-
service noise exposure.  For service connection, in-service 
noise exposure need not be the only source of acoustic 
trauma; it must only be a contributing source.  Thus, the 
Veteran's current right ear sensorineural hearing loss has 
been attributed, at least in part, to in-service noise 
exposure.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes 
that the criteria for service connection for right ear 
sensorineural hearing loss are met.  


ORDER

Service connection for right ear sensorineural hearing loss 
is granted.  


REMAND

The Board's review of the record reveals that further RO 
action on the claim remaining on appeal is warranted. 

Entitlement to service connection for right ear sensorineural 
hearing loss has now been established, with the result that 
the Veteran's service-connected right and left ear hearing 
loss are evaluated together.  38 C.F.R. § 4.85 (2008).  As 
the right ear sensorineural hearing loss will impact the 
rating for left ear hearing loss, these issues are 
inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's 
claim for the second issue).  Hence, the RO should consider 
the Veteran's service-connected right ear sensorineural 
hearing loss and service-connected left ear hearing loss, 
together, in evaluating the Veteran's bilateral hearing loss 
disability.  

While this matter is on remand, the RO should obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from the West Roxbury VA Medical Center 
(VAMC) (dated from January 1947 to December 1976) and the 
Boston VAMC (to include the Boston Outpatient Clinic (OPC)) 
(dated from October 1998 to July 2007).  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain any outstanding 
records of treatment for hearing loss from the West Roxbury 
and Boston VAMCs (since September 2007), following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

The Board also finds that further notification action 
regarding the claim for a higher rating is warranted.  

In this appeal, in an October 2007 VCAA notice letter, the RO 
advised the Veteran of the information and evidence needed to 
substantiate his claim for service connection for hearing 
loss, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  In an August 2008 letter, the RO 
specifically stated that VA would consider the impact of the 
Veteran's condition and symptoms on employment and daily life 
as well as specific test results in determining disability 
ratings.  The June 2008 letter also provided examples of the 
types of medical and lay evidence that the Veteran could 
submit or ask VA to obtain that would be relevant to 
establishing entitlement to increased compensation, and 
included the pertinent rating criteria for evaluating hearing 
loss.  While the August 2008 letter provided notice of the 
evidence needed to support the Veteran's claim for a higher 
initial rating for left ear hearing loss, the Veteran should 
be furnished a VCAA letter which includes notice of the 
information and evidence necessary to substantiate the claim 
for a higher rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence will be obtained by VA.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
Veteran of the evidence necessary to support the claim for a 
higher rating for left ear hearing loss, and give him another 
opportunity to present information and/or evidence pertinent 
to the claim.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  The RO's adjudication of the claim should include 
consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Fenderson (cited to above), is 
warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
Veteran's hearing loss from West Roxbury 
VAMC and the Boston VAMC (to include the 
Boston OPC) (since September 2007).  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should furnish to the Veteran 
and his representative a VCAA-compliant 
letter requesting that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal.  In its 
letter, the RO should explain how to 
establish entitlement to an initial, 
compensable rating for left ear hearing 
loss, as well as explain the evidence 
that will be obtained by VA and the type 
of evidence that is the Veteran's 
ultimate responsibility to submit.    

The RO's letter should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period)

3.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified for which any necessary 
authorization has been provided, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority, and assign 
an evaluation for the Veteran's service-
connected bilateral hearing loss.  The 
RO's adjudication of the claim should 
include consideration whether "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  The RO is also reminded that 
this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


